MEMORANDUM DECISION
                                                                                      FILED
      Pursuant to Ind. Appellate Rule 65(D),                                     Apr 18 2017, 10:29 am
      this Memorandum Decision shall not be                                           CLERK
      regarded as precedent or cited before any                                   Indiana Supreme Court
                                                                                     Court of Appeals
      court except for the purpose of establishing                                     and Tax Court


      the defense of res judicata, collateral
      estoppel, or the law of the case.


      ATTORNEY FOR APPELLANT                                   ATTORNEY FOR APPELLEE
      Kevin McShane                                            Richard L. Norris
      Indianapolis, Indiana                                    Norris Choplin Schroeder, LLP
                                                               Indianapolis, Indiana



                                                 IN THE
          COURT OF APPEALS OF INDIANA

      H.K.,                                                    April 18, 2017
      Appellant,                                               Court of Appeals Case No.
                                                               49A04-1606-PO-1466
              v.                                               Appeal from the Marion Superior
                                                               Court
      S.C.,                                                    The Honorable Cynthia Ayers,
      Appellee.                                                Judge
                                                               Trial Court Cause No.
                                                               49G21-1603-PO-7943



      Barnes, Judge.


                                             Case Summary
[1]   H.K. appeals the trial court’s order granting an order for protection to S.C. We

      remand with instructions.


      Court of Appeals of Indiana | Memorandum Decision 49A04-1606-PO-1466 | April 18, 2017               Page 1 of 4
                                                      Issue
[2]   H.K. raises one issue, which we restate as whether the trial court entered special

      findings of fact and conclusions thereon in its order for protection.


                                                     Facts
[3]   On March 4, 2016, S.C. filed a petition for an order for protection. The trial

      court granted an ex parte order. H.K. requested an evidentiary hearing, and, on

      May 19, 2016, the trial court held a hearing in this matter. On June 3, 2016, the

      trial court issued a permanent order of protection. The entirety of that order

      states:

                      Comes now the Court after having conducted a hearing on
                Respondent, [H.K.]’s, Petition for an Evidentiary Hearing on the
                Entry of an Ex Parte Order of Protection . . . [and] now finds as
                follows:


                       On March 4, 2016 an Ex Parte Order of Protection
                (“Order”) was entered in the matter of [S.C.] v. [H.K.]. The
                findings in that order were:


                        The Petitioner has shown, by a preponderance of the evidence,
                that stalking has occurred sufficient to justify the issuance of the Order.


                       This order does not protect an intimate partner or child.


                        The Respondent represents a credible threat to the safety of the
                Petitioner or a member of the Petitioner’s household.


                       The following relief is necessary to bring about a cessation of the
                violence or the threat of violence.
      Court of Appeals of Indiana | Memorandum Decision 49A04-1606-PO-1466 | April 18, 2017   Page 2 of 4
                                                     Order


                      The Respondent, [H.K.], is hereby enjoined from threatening to
              commit or committing acts of domestic or family violence, stalking or a
              sex offense against the Petitioner [S.C.], and [her] family or household
              members . . . .


                      The Respondent is prohibited from harassing, annoying,
              telephoning, contacting, or directly or indirectly communicating with the
              Petitioner.


                     The Respondent is ordered to stay away from the residence, school
              and place of employment of the Petitioner.


                     The Court having heard the evidence on the motion, the
              testimony of the parties and their arguments and having been
              duly advised in the premises finds that the Respondent’s request
              to vacate the Ex Parte Order of Protection is hereby denied. The
              March 4, 2016 Order will now be made permanent in its entirety
              and will expire in one (1) calendar year or on June 2, 2017.
              Violation of the order is punishable by confinement in jail,
              prison, and/or a fine.


      App. pp. 6-7 (emphases in original). H.K. now appeals.


                                                   Analysis
[4]   The Indiana Civil Protection Order Act was designed to promote protection

      and safety for all victims of domestic or family violence in a fair, prompt, and

      effective manner and to prevent future domestic and family violence. Ind.

      Code § 34-26-5-1. “Protective orders are similar to injunctions, and therefore in

      granting an order the trial court must sua sponte make special findings of fact

      Court of Appeals of Indiana | Memorandum Decision 49A04-1606-PO-1466 | April 18, 2017   Page 3 of 4
      and conclusions thereon.” Fox v. Bonam, 45 N.E.3d 794, 798 (Ind. Ct. App.

      2015). Similarly, Indiana Rule of Trial Procedure 52(A) states, “[t]he court

      shall make special findings of fact without request (1) in granting or refusing

      preliminary injunctions . . . .”


[5]   Here, the trial court merely quoted the sparse findings from an earlier

      temporary, ex parte order of protection. It did not issue its own findings based

      on the evidence presented during the contested hearing, nor did it adopt the

      earlier findings. As such, we conclude the trial court’s May 19, 2016, order

      does not comply with the requirements of Indiana Rule of Trial Procedure

      52(A) or Indiana case law. We therefore remand this matter and instruct the

      trial court to issue findings of fact and conclusions thereon consistent with that

      authority.


                                                Conclusion
[6]   The trial court did not make findings required by Indiana Rule of Trial

      Procedure 52(A) or Indiana case law. We remand and instruct the trial court to

      issue findings of fact and conclusions thereon. We remand.


[7]   Remanded with instructions.


      Kirsch, J., and Robb, J., concur.




      Court of Appeals of Indiana | Memorandum Decision 49A04-1606-PO-1466 | April 18, 2017   Page 4 of 4